Title: From George Washington to James Craik, 8 September 1789
From: Washington, George
To: Craik, James

 
          
            Dear Sir,
            New-York September 8th 1789.
          
          The letter with which you favored me on the 24th ultimo came duly to hand, and for the friendly sentiments contained in it, you have my sincere and hearty thanks.
          My disorder was of long and painful continuance, and though now freed from the latter, the wound given by the incision is not yet closed—Persuaded as I am that the case has been treated with skill, and with as much tenderness as the nature of the complaint would admit, yet I confess that I often wished for your inspection of it—During the paroxysm, the distance rendered this impracticable, and after the paroxysm had passed I had no conception of being confined to a lying posture on one side six weeks—and that I should feel the remains of it for more than twelve—The part affected is now reduced to the size of a barley corn, and by Saturday next (which will complete the thirteenth week) I expect it will be skinned over—Upon the whole, I have more reason to be thankful that it is no worse than to repine at the confinement. The want of regular exercise, with the cares of office will I have no doubt hasten my departure for that country from whence no Traveller returns; but a faithful discharge of whatever trust I accept, as it ever has, so it always will be the primary consideration in every transaction of my life be the consequences what they may. Mrs Washington has, I think, better health than usual, and the children are well and in the way of improvement.
          I always expected that the Gentleman whose name you have mentioned would mark his opposition to the new government with consistency—Pride on the one hand, and want of manly candor on the other, will not I am certain let him acknowledge an error in his opinions respecting it though conviction should flash on his mind as strongly as a ray of light—If certain characters which you have also mentioned should tread blindfold in his steps it would be matter of no wonder to me—They are in the habit of thinking that every thing he says and does is right, and (if capable) they will not judge for themselves.
          It gives me pleasure to hear, and I wish you to express it to them that my Nephews George and Lawrence Washington are attentive to their studies, and obedient to your orders and admonition. 

That kind of learning which is to fit them for the most useful and necessary purposes of life—among which writing well, arithmetic, and the less abstruse branches of the mathematics are certainly to be comprehended, ought to be particularly attended to, and it is my earnest wish that it should be so.
          The Gazettes are so full of the occurrences of public, and indeed of private nature, which happens in this place that it is unnecessary (if I had more leisure than falls to my lot) to attempt a repetition: I shall therefore refer you to them or to the Alexandria paper, through which they may, if pains is taken, be retailed—Mrs Washington and the rest of the family join me in every good and friendly wish for Mrs Craik, yourself, and the rest of your family—and with sentiments of sincere regard and friendship, I am dear Sir, Your affectionate
          
            G. Washington
          
        